       Case 1:20-cv-00340-BAM Document 14 Filed 08/10/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARAL ARTINE SAGHERIAN,                          Case No. 1:20-cv-00340-BAM
12                      Plaintiffs,                    ORDER RE STIPULATION FOR
                                                       EXTENSION OF TIME
13           v.
                                                       (Doc. No. 13)
14    ANDREW SAUL, Commissioner of
      Social Security,
15
                        Defendant.
16

17

18          Pursuant to the parties’ stipulation, and good cause appearing, the deadline for Plaintiff to

19   serve Defendant with Plaintiff’s confidential letter brief is HEREBY EXTENDED to September

20   13, 2020. All other deadlines in the Court’s Scheduling Order are extended accordingly.

21
     IT IS SO ORDERED.
22

23      Dated:    August 10, 2020                             /s/ Barbara   A. McAuliffe             _
                                                       UNITED STATES MAGISTRATE JUDGE
24

25

26
27

28
                                                       1
